—Order, Supreme Court, New York County (Diane Lebedeflf, J.), entered February 23, 1999, which, inter alia, denied defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The evidence adduced by plaintiff, to the effect that the fire that damaged the insureds’ premises originated in an unventilated room on the premises in which defendants had stored paint-stained rags, a can of mineral spirits and a can of stain, the manufacturer of which warned that stain soaked rags may spontaneously ignite, was sufficient to raise an issue of fact as to whether negligence in the storage of the materials had caused the damage for which plaintiff, as subrogee, seeks to recover. We note that there was no indication of another source of the fire except for speculative allegations that a carpenter had been smoking on the day of the fire. Concur — Ellerin, P. J., Nardelli, Lerner, Andrias and Friedman, JJ.